Hamersley, J.
(dissenting). I concur in the opinion of Judge Baldwin in so far as it relates to the appointment, as city collector, of the relator Oakey. I think no advice should be given upon the question of the right of the town collector ex officio to perform the duties of the city collector, and the legality of Fowler’s appointment as town collector. The latter question may depend on facts about which the record is silent, and which it is evident were not considered *306by the parties when they agreed upon the finding; and therefore a hearing should be had before final judgment on the question of Fowler’s title is rendered. It is obvious that in the absence of any personal interest in the relator, there may be grave question whether the public interest would justify furthef prosecution of the information; and I think the State’s Attorney and the Superior Court should not be embarrassed in their action on that question by any premature expression of opinion from this court. I dissent from the advice given by the court.